IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44054

STATE OF IDAHO,                                   )   2016 Unpublished Opinion No. 719
                                                  )
       Plaintiff-Respondent,                      )   Filed: October 5, 2016
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
DAVID PROVENCIO,                                  )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steve J. Hippler, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for involuntary manslaughter with a deadly
       weapon, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jenny C.
       Swinford, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       David Provencio pled guilty to involuntary manslaughter with a deadly weapon. Idaho
Code §§ 18-4006(2), 19-2520. The district court sentenced Provencio to a unified term of fifteen
years with five years determinate. Provencio appeals asserting that the district court abused its
discretion by declining to retain jurisdiction.
       The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.


                                                  1
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction.
       Therefore, Provencio’s judgment of conviction and sentence are affirmed.




                                                   2